Citation Nr: 0617406	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1986.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's an acquired psychiatric disorder is related to her 
active duty from February 1980 to January 1986.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

At a January 2005 Board hearing, the veteran testified that 
she received in-service treatment for psychiatric problems at 
a clinic in Germany in 1982. She stated that she suffered a 
nervous breakdown at that time. The veteran also reported 
that she had an incident with a sergeant at the time of the 
nervous breakdown.

Additionally, in a December 2002 statement, the veteran 
indicated that she was treated for depression in 1982 or 1983 
for several months after suffering a nervous breakdown during 
service in Germany.  In her February 2002 notice of 
disagreement, the veteran stated that her psychiatric 
problems occurred when she was stationed at "Finthen Air 
Field" in Mainz, Germany.

The veteran's service medical records include hospital 
records from Germany dated in 1983 and 1984 obtained after 
the Board's remand.  The veteran's service medical records do 
not specifically refer to complaints of, or treatment for, 
any psychiatric disorders.  They show that she was 
hospitalized in Germany for a week in September 1983 with 
complaints of chronic abdominal pain with negative 
investigations in the past.  The final diagnosis was 
abdominal pain, etiology unknown, adhesions from previous 
surgeries suspected.  

Service personnel records include an October 1985 Report of 
Mental Status Examination conducted in association with the 
veteran's request for a hardship separation.  In general, her 
evaluation was normal.  Specifically, her behavior was 
normal, mood or affect were unremarkable, thinking process 
was clear, and thought content was normal.  The examiner 
remarked that there was no evidence of mental defect, 
emotional illness or psychiatric disorder of sufficient 
severity to warrant disposition through military medical 
channels.  

Overall, the Board must find that the veteran's service 
medical and personnel records provide evidence against this 
claim as they fail to indicate a chronic psychiatric disorder 
during service.

There is no evidence of pertinent complaints, symptoms, 
findings or diagnosis related to a psychosis (such as major 
depression) within one year of the veteran's separation from 
service.  Because a psychosis was not seen within one year of 
the veteran's separation from service, presumptive service 
connection is not warranted.  

The report of a July 1996 Fitness for Duty evaluation report 
conducted in connection with the veteran's civilian 
employment at Elgin Air Force Base states that she was unable 
to adequately perform any job function requiring 
mental/emotional stability.  An associated July 1996 mental 
health consultation report provides that the veteran had 
stress related symptoms affecting her job performance.  
Importantly, no reference was made to service and it appears 
that the "stress" cited within this report relates to 
stress well after service, providing factual evidence against 
this claim. 

VA records dated from 2001 to 2003 show treatment for a 
variety of problems.  These records identified active 
problems as schizoaffective disorder, recurrent depressive 
disorder, and anxiety state NOS.  Diagnoses include major 
depressive disorder, schizoaffective disorder, anxiety, 
depressive disorders, and major depressive disorder with 
psychosis.  

These post-service employment and medical records provide 
evidence against this claim as they indicate a disorder that 
began many years after service and do not indicate an 
association between service and the current disability. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The report of an August 2005 VA psychiatric examination 
provides that the examiner reviewed the veteran's claims file 
prior to the evaluation.  The report sets forth the veteran's 
self-reported history of a "nervous breakdown" while on 
active duty in Germany; treatment from 1987 to 2001; 
unemployment from 1995 to 2001 due to depression and anxiety; 
and current full-time employment despite finding work quite 
stressful.  The Axis I diagnosis was dysthymic disorder.  The 
examiner summarized the veteran's current symptoms.  He noted 
that in light of the veteran's accounts of similar symptoms 
occurring while she was on active duty, it was more likely 
than not that the veteran's current presentation of dysthymic 
disorder symptoms were the same problems that began while 
serving in the Army in Germany that required hospitalization.

The August 2005 VA examination report and private medical 
opinion is not persuasive evidence in support of the 
veteran's claim and is found to be entitled to very limited 
probative weight.  Although the positive opinion purports to 
be based on a review of the veteran's medical records, it 
does not rely on any objective findings set forth in the 
medical record.  The records obtained by the VA not only do 
not support the veteran's claims; they provide very serious 
evidence against her claims, outweighing the medical opinion 
of the VA examiner. 

The examiner's sole explanation for the positive opinion is 
the veteran's own history.  The positive opinion could only 
be based on the veteran's own history, as her service medical 
and personnel records are negative for any corroboration of 
her history.  As this VA opinion is based solely on a history 
provided by the veteran, it is not probative or material to 
the etiology of the claimed disability.  See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 
474 (1993).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Overall, the Board finds that 
the August 2005 VA examination report is entitled to very 
limited probative value and is outweighed by service and 
post-service medical records. 

Finally, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the source of the current disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's personal opinions that her current 
psychiatric disorder began during service is not a sufficient 
basis for awarding service connection.  

Overall, the Board must find that the service and post-
service medical records, as a whole, provide highly probative 
evidence against this claim.  The claim must be denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in January 2001, 
November 2002, September 2004 and April 2006; as well as 
information provided by the February 2002 rating decision, 
the May 2003 statement of the case, and the February 2006 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate her claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the cited SOC and SSOC include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.

The Board observes the RO issued VCAA notice prior to the 
February 2002 rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In addition, the 
September 2004 and April 2006 VCAA letters specifically ask 
the veteran to provide any evidence she thought would support 
her claim.  Id. at 120-21.  Thus, the Board finds that the RO 
has properly provided all notice required by the VCAA.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board emphasizes that 
neither the veteran nor her representative has made any 
showing or allegation of defect in VCAA notice that is 
prejudicial to the veteran. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical and personnel records, VA and 
private post-service medical records, and relevant VA medical 
examinations.  As service and post-service medical records 
either provide no basis to grant this claim, or provide 
objective evidence against it, the Board finds no basis for 
an additional VA examination.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).

The veteran has not identified or authorized VA to obtain any 
additional evidence.  There is no indication or allegation 
that additional relevant evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a psychiatric disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


